 Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                 PageID.1      Page 1 of 39



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

BARBARA BUCKNER,                                  )
                                                  )
                 Plaintiff,                       )
                                                  ) CIVIL ACTION NO. _______________
        vs.                                       )
                                                  )
BUSINESS HEALTH SOLUTIONS, P.C.                   ) HON.
                                                  )
                 Defendant.                       )
                                                  )
                                                  )

                                               COMPLAINT

        PLAINTFF, BARBARA BUCKNER, by and through her attorneys, CARLA D. AIKENS,

P.C., submits the following Complaint against DEFENDANT BUSINESS HEALTH

SOLUTIONS, P.C..

                                           JURY DEMAND

        COMES NOW PLAINTIFF, BARBARA BUCKNER, and hereby makes her demand for

trial by jury.

                                           JURISDICTION

1.        Plaintiff Barbara Buckner was a resident of Wayne County in the State of Michigan at

          all times relevant to this action.

2.        Defendant Business Health Solutions, P.C. is a Domestic Professional Corporation with

          a continuous and systematic place of business at 375 Eureka, Suite B, Wyandotte MI

          48192.

3.        This action is brought in this Court on the basis of federal question jurisdiction,

          pursuant to Title VII of the Civil Rights Act of 1964, 42 USC 2000e et seq.

                                                   1
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.2   Page 2 of 39



4.    Pursuant to 28 U.S.C. §1367, this Court has supplemental jurisdiction over Plaintiff’s

      state law claims.

                                           VENUE

5.    Venue is proper in the Eastern District of Michigan pursuant to Section 706(f)(3) of

      Title VII, 42 U.S.C. § 2000e-5(f)(3), because the unlawful employment discrimination

      giving rise to Plaintiff’s claims occurred in this District.

                                 STATEMENT OF FACTS

6.    Plaintiff was hired as medical assistant in February of 2016 at Defendant’s Wyandotte

      BHS Clinic at the rate of $14.00 per hour.

7.    Defendant operates nine clinics in southeast Michigan that provide health care services.

8.    Plaintiff was successful at her job. In fact, she consistently received excellent reviews

      and was known to be a hard and dedicated worker and was even tasked with training

      newly hired employees.

9.    Before Plaintiff was hired, and during the hiring process, she was promised a $2.00

      raise once she had accrued six months of time as an employee for Defendant.

10.   Plaintiff was employed by Defendant for about twenty months. However, she never

      received the raise that she was promised, despite the fact she would consistently bring

      up the issue with Defendant’s agents.

11.   Defendant had a practice of promising raises and bonuses but not fulfilling its promises,

      and when the employee pursued these contractual promises, Defendant would retaliate

      against the employee until the employee quit or was terminated.

12.   The above practice was most prevalent, if not exclusively used, with Black female

      employees, including “Eboni”, “Lakeisha” and “Chara.”

                                                2
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18               PageID.3      Page 3 of 39



13.   On or around December 12, 2016, Plaintiff contracted pneumonia due to the fact that

      she had overworked her body without the proper rest.

14.   Plaintiff submitted her paperwork to the processing insurer, Aflac, for her short-term

      disability.

15.   However, it was not until on or around January 5, 2017, nearly a month after Plaintiff

      needed the paperwork to be in, that Ms. Anita Sanders finally submitted the proper

      documentation to Aflac.

16.   This delay caused Plaintiff undue hardship and stress because she was forced to live

      without any income.

17.   Plaintiff was given permission to return to work on December 14, 2016. However, due

      to the severity of her condition and symptoms, she was seen again at St. Mary Mercy

      Hospital’s emergency department, at which point the hospital’s physicians took Plaintiff

      off of work until December 19, 2016.

18.   However, because of the mounting stress from not receiving any income, as Defendant

      had not submitted the required paperwork to Aflac, Plaintiff was forced to return to

      work against her doctor’s orders and her well-being.

19.   Starting around the time that Plaintiff’s doctor ordered her off of work for pneumonia,

      Defendant’s supervisory agents, mainly Ms. Sanders and, at times, Ms. Ikisha

      McCarthy, would unfairly and unequally scrutinize Plaintiff’s work; the scrutiny

      reached the point that Plaintiff was in fear of going to work because she was certain she

      would be verbally abused, penalized, written up, and eventually fired for negligible

      mistakes that all other employees committed, but were never reproached.




                                             3
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                   PageID.4   Page 4 of 39



20.   Moreover, Ms. Sanders was known to talk about Plaintiff’s medical conditions freely

      and openly with other employees.

21.   Ms. Sanders was known to belittle and disregard Plaintiff’s genuine medical concerns,

      which culminated in an environment in which Plaintiff did not feel safe.

22.   Moreover, Defendant’s agents were retaliatory to Plaintiff. For instance, even though

      she had already scheduled to take off, Ms. Sanders and Ms. Diane Lewis revoked the

      two days Plaintiff had off: Christmas Day and Plaintiff’s mother’s birthday.

23.   Ms. Sanders and Ms. Lewis wrongfully claimed that Plaintiff had not accrued the

      mandatory 1,500 hours of work to be eligible for the days off, despite the fact that

      Plaintiff had been working upwards of 60 hours a week for ten months and had

      accumulated well over 1,500 hours.

24.   Upon information and belief, Plaintiff was the only employee at the Wyandotte location

      from whom Defendant’s agents wrongfully withheld and revoked days off.

25.   This unfair and unequal scrutiny of Plaintiff’s work intensified after her January

      diagnosis of Acute Thromboembolic Disease (“ATD”) and continued until Plaintiff was

      constructively discharged.

26.   In January of 2017, Plaintiff went down to part time hours at work because of concerns

      over her health.

27.   Plaintiff decided to cut to part time generally because she was experiencing blood clots

      and complications from stress and exhaustion from being overworked, coupled with the

      fact that she had recently been accepted into nursing school.

28.   Before Plaintiff cut her hours, she specifically asked about the ramifications of

      changing to the status of part-time employment. However, Defendant failed to inform


                                             4
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.5   Page 5 of 39



      Plaintiff that she would lose her medical benefits if she were no longer a full-time

      employee.

29.   On or around January 15, 2017, when Plaintiff was in the intensive care unit with ATD,

      Plaintiff discovered that she no longer had medical coverage through Defendant.

30.   This realization added extreme financial and health anxiety, fear, and worry.

31.   As a result of Plaintiff’s diagnosis and follow-up treatment, Plaintiff’s physician

      ordered her out of work until January 30, 2017.

32.   However, for the second time, Ms. Sanders did not submit Defendant’s portion of the

      necessary documentation in a timely manner so that Plaintiff could receive short-term

      disability benefits.

33.   In both instances, when Plaintiff attempted to contact Defendant regarding the failure to

      submit the necessary paperwork for short-term disability, Defendant’s agents were

      unhelpful, seeming to cause more delays in retaliation for her requests to have

      Defendant process its part of her paperwork.

34.   Plaintiff further filed grievances for Defendant’s agents’ conduct but nothing was done.

35.   The hostility reached its apex when Ms. Sanders attempted to force Plaintiff to submit

      resignation paperwork in order to have her short-term disability paperwork processed.

      Plaintiff saw this as a clear and egregious attempt to terminate Plaintiff because of a

      disability and her use of time off to treat this disability.

36.   Defendant’s retaliatory delay in not submitting its documentation supporting Plaintiff’s

      short-term disability paperwork, again, caused Plaintiff undue hardship, stress, and

      anxiety, and the direct attempt to terminate Plaintiff compounded Plaintiff’s fear,

      anxiety, and worry and further exasperated Plaintiff’s medical conditions.


                                                5
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.6      Page 6 of 39



37.   In May of 2017, Plaintiff’s physician filed a Certification of Health Care Provider for

      Employee’s Serious Health Condition (“Certificate of Health Provider”) due to, among

      other things, Defendant’s continuous disregard for Plaintiff’s health, the undue burden

      and pressure Defendant’s supervisory agents constantly posed on Plaintiff, and the fact

      that Plaintiff’s serious health concerns and disability had a negative effect on Plaintiff’s

      employment and working conditions.

38.   Plaintiff’s physician feared work would increase the likelihood that Plaintiff would

      suffer a stroke or heart attack, and in the Certificate of Health Provider, Plaintiff’s

      physician ordered that Plaintiff be off of work from May 8, 2017 to June 8, 2017.

39.   On or around May 8, 2017, Plaintiff’s physician and Plaintiff had all the necessary

      paperwork submitted to Aflac.

40.   However, for the third time, Ms. Sanders delayed in submitting Defendant’s part of the

      necessary paperwork so that Plaintiff could receive short-term disability benefits, which

      continued to add to Plaintiff’s stress and anxiety during this difficult time.

41.   It was not until four days after an insurance auditor contacted Defendant, on May 23,

      2017, that Defendant submitted the paperwork to complete Plaintiff’s short-term

      disability benefits application.

42.   Further retaliating and adding to Plaintiff’s financial stress, Ms. Sanders and Ms.

      McCarthy did not include Plaintiff on July’s work schedule, claiming that Defendant

      did not have the proper FMLA paperwork to reinstate Plaintiff.

43.   However, upon information and belief, Defendant had all necessary paperwork

      submitted.




                                               6
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                 PageID.7      Page 7 of 39



44.   Upon information and belief, Defendant did not open Plaintiff’s file to check for the

      proper paperwork, instead claiming that it was not there, so that Plaintiff would not be

      able to be placed on the schedule when she returned from leave.

45.   For nearly all of Plaintiff’s medical leaves, she was required to take Family and Medical

      Leave Act time by Defendant, and she provided Defendant with as much notice as her

      health permitted.

46.   However, Ms. Sanders only seemed to have an issue submitting Plaintiff’s documents

      with regard to her short-term disability.

47.   In July 2017, for the last time, Plaintiff brought to Defendant’s attention that she had

      not yet received the raise that she had been promised approximately 17 months prior,

      nor any other increases in pay from her original rate of $14.00 per hour.

48.   Following this conversation, Plaintiff did not receive a raise.

49.   On or around July 27, 2017, Plaintiff had a conversation with Ms. Sanders about her job

      performance, in which Plaintiff was given exemplary reviews and was told that she

      excelled at her job.

50.   At the end of the discussion, and for the final time, Plaintiff asked about the raise she

      had been promised over 17 months prior.

51.   However, for the first time, Plaintiff was told that she had not been chosen to receive a

      bonus by the system Defendant used to assign bonuses.

52.   Plaintiff had never heard of this system before.

53.   Upon information and belief, Defendant did not have any such bonus system that

      applied to her position, or the system Defendant uses to assign bonuses disparately

      impacts disabled employees including Plaintiff.


                                              7
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                PageID.8    Page 8 of 39



54.   Further, Plaintiff noted that Defendant had given raises to co-workers of Plaintiff’s who

      were less experienced, skilled, and qualified in general while she did not receive the

      original raise she was promised at the time of her hiring.

55.   Even worse, Plaintiff had co-workers whom Defendant hired in at $14.00 an hour or

      more, who were less experienced, skilled, and qualified to work at a medical center.

56.   To add insult to injury, Defendant would ask Plaintiff to train these workers who were

      less skilled and making more money than her.

57.   On or around August 10, 2017, Plaintiff informed Ms. McCarthy that she did not think

      she could continue working because she was ill.

58.   Ms. McCarthy responded that “the job still has to be done,” which Plaintiff took to

      mean that she was not allowed to leave and was too intimidated to ask again.

59.   As a result, soon after Plaintiff’s shift ended, she was again admitted to the emergency

      room.

60.   Due to her medical impairments, Plaintiff’s physician ordered her out of work until

      August 14, 2017.

61.   However, because of her fear of the consequences of what Defendant would do and say

      if she failed to show up, Plaintiff went into work on August 13, 2017.

62.   Less than two weeks later, on or around August 21, 2017, Plaintiff was forced to make

      another emergency room visit, at which point her physician disabled her from work for

      three days. The doctor cited the effect that Defendant and Plaintiff’s work was having

      on Plaintiff’s health.

63.   Following this visit, Plaintiff informed Defendant’s agents that she would be out of

      work for a couple of days due to her doctor’s orders. However, Ms. McCarthy again


                                              8
    Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.9   Page 9 of 39



          pushed back and responded by demanding that Plaintiff find a replacement for her shift

          if she was not going to be working.

64.       Plaintiff could not find a replacement, and due to the anxiety and fear over Defendant’s

          possible disciplinary actions, Plaintiff informed Defendant that, despite her doctor’s

          orders, she would come in on a day she was not supposed to work.

65.       However, instead, on or around August 31, 2017, after due consideration, Plaintiff

          decided that it was not wise to continue to risk her physical and mental health for her

          employer and submitted to Defendant a letter of resignation.

66.       In her letter, Plaintiff cited unequal treatment, a negative and hostile workplace

          environment, retaliation, unnecessary scrutiny, and the deterioration in her health and

          safety as a result of work as the basis for her decision.

67.       Plaintiff’s inability to receive any internal redress from Defendant forced Plaintiff to

          choose between two options: (1) resign and improve her health or (2) continue working

          and have her health decline.

68.       On or around March 2, 2018, Plaintiff filed a charge of discrimination with the Detroit

          office of the Equal Employment Opportunity Commission (“EEOC”) on the basis of her

          (1) sex; and (2) disability.

69.       In a letter dated October 1, 2018, the EEOC issued Plaintiff a Notice of her Right to

          Sue.1

70.       Plaintiff requests relief as described in the Prayer for Relief below.




1
         See Exhibit A; Plaintiff’s Right to Sue.

                                                    9
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.10       Page 10 of 39



                             COUNT I
DISCRIMINATION ON THE BASIS OF DISABILITY IN VIOLATION OF TITLE I OF
  THE AMERICANS WITH DISABILITIES ACT OF 1990 42 U.S.C. § 12101, et seq.
                             (“ADA”)

71.    Plaintiff incorporates by reference all allegations in the proceeding paragraphs.

72.    At all material times, Plaintiff was an employee, and Defendant was an employer,

       covered by and within the meaning of the ADA, 42 U.S.C. § 12101, et seq.

73.    A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

       Anita Sanders had the ability to undertake or recommend tangible decisions affecting

       Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

       throughout this complaint.

74.    Plaintiff has been diagnosed with Acute Thromboembolic Disease (“ATD”), blood

       clots, severe high blood pressure, as well as other diagnoses, and as a result, Plaintiff

       has a disability within the meaning of the ADA.

75.    Plaintiff’s disabilities under the ADA are qualified, meaning that, with reasonable

       accommodation, she can perform the essential functions and duties of her job.

76.    Section 12112(a) of the ADA, makes it illegal to “discriminate against a qualified

       individual on the basis of disability in regard to job application procedures, the hiring,

       advancement, or discharge of employees, employee compensation, job training, and

       other terms, conditions, and privileges of employment.”

77.    As outlined throughout this Complaint, Plaintiff was discriminated against on the basis

       of her disability in regard to advancement, discharge, compensation, and other terms,

       conditions, and privileges of employment when, including, but not limited to:

         a. Defendant began unequally and unfairly scrutinizing Plaintiff’s work only after
            she requested time off for her disability;


                                                10
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                 PageID.11     Page 11 of 39



         b. Defendant delayed submitting Plaintiff’s short-term disability paperwork;
         c. Defendant stated that Plaintiff had to resign in order to receive her short-term
            disability benefits;
         d. Defendant attempted to make Plaintiff return to work early despite it contradicting
            her doctor’s orders;
         e. Defendant told Plaintiff that she must find a replacement or be at work, even
            though Plaintiff’s physician had ordered her off of work;
         f. Defendant purposely did not put Plaintiff on the schedule when she was healthy
            and ready to return to work;
         g. Defendant tasked Plaintiff with training less experienced employees who were
            paid more or as much as Plaintiff; and
         h. Other instances to be revealed during discovery.

78.    Also, upon information and belief, the system Defendant used to assign bonuses

       disparately impacts disabled employees, and specifically Plaintiff.

79.    Defendant’s unlawful employment practices were done intentionally, with malice,

       or with reckless indifference to Plaintiff’s rights.

80.    But for Defendant’s illegal discrimination, Plaintiff would not have been damaged nor

       constructively discharged.

81.    As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

       suffered losses in compensation, earning capacity, humiliation, mental anguish, and

       emotional distress.

82.    As a result of those actions and consequent harms, Plaintiff has suffered such damages

       in an amount to be proven at trial.

83.    Plaintiff requests relief as described in the Prayer for Relief below.

                             COUNT II
   DISCRIMINATION ON THE BASIS OF DISABILITY IN VIOLATION OF THE
 MICHIGAN PERSONS WITH DISABILITY ACT, MCL 37.1201, et seq. (“PWDCRA”)

84.    Plaintiff incorporates by reference all allegations in the proceeding paragraphs.




                                               11
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.12       Page 12 of 39



85.    At all material times, Plaintiff was an employee, and Defendant was an employer,

       covered by and within the meaning of the PWDCRA.

86.    A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

       Anita Sanders had the ability to undertake or recommend tangible decisions affecting

       Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

       throughout this complaint.

87.    Plaintiff has a disability within the meaning of the PWDCRA.

88.    Plaintiff’s disability is qualified, meaning that, with reasonable accommodation, she can

       perform the essential functions and duties of his job.

89.    MCL 37.1202(b) makes it illegal to, “[d]ischarge or otherwise discriminate against an

       individual with respect to compensation or the terms, conditions, or privileges of

       employment, because of a disability … that is unrelated to the individual's ability to

       perform the duties of a particular job or position.”

90.    Plaintiff was constructively discharged because Defendant attempted to make her work

       against her doctor’s orders.

91.    Moreover, and as laid out in the statement of facts, Defendant otherwise discriminated

       against Plaintiff with respect to the terms, conditions, and privileges of her employment

       because of her disability when, including, but not limited to:

         a. Defendant began unequally and unfairly scrutinizing Plaintiff’s work only after
            she requested time off for her disability;
         b. Defendant delayed submitting Plaintiff’s short-term disability paperwork;
         c. Defendant alleged that Plaintiff had to resign in order to receive her short-term
            disability benefits;
         d. Defendant attempted to make Plaintiff return to work early despite it contradicting
            her doctor’s orders;
         e. Defendant told Plaintiff that she must find a replacement or be at work, even
            though Plaintiff’s physician had ordered her off of work;


                                                12
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                 PageID.13     Page 13 of 39



         f. Defendant purposely did not put Plaintiff on the schedule when she was healthy
            and ready to return to work;
         g. Defendant tasked Plaintiff to train employees with less experience who made
            more or as much as Plaintiff; and
         h. Other instances to be revealed during discovery.

92.    Also, upon information and belief, the system Defendant used to assign bonuses

       disparately impacted disabled employees, and specifically Plaintiff.

93.    Defendant’s unlawful employment practices were done intentionally, with malice,

       or with reckless indifference to Plaintiff’s rights.

94.    But for Defendant’s illegal discrimination Plaintiff would not have been damaged nor

       constructively discharged.

95.    As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

       suffered losses in compensation, earning capacity, humiliation, mental anguish, and

       emotional distress.

96.    As a result of those actions and consequent harms, Plaintiff has suffered such damages

       in an amount to be proven at trial.

97.    Plaintiff requests relief as described in the Prayer for Relief below.

                            COUNT III
       INTERFERENCE AND RETALIATION IN VIOLATION OF THE ADA

98.    Plaintiff incorporates by reference all allegations in the proceeding paragraphs.

99.    At all material times, Plaintiff was an employee, and Defendant was an employer,

       covered by and within the meaning of the ADA.

100.   A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

       Anita Sanders had the ability to undertake or recommend tangible decisions affecting




                                               13
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.14       Page 14 of 39



       Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

       throughout this complaint.

101.   Plaintiff has been diagnosed with Acute Thromboembolic Disease (“ATD”), blood

       clots, severe high blood pressure, as well as other diagnoses, and as a result, Plaintiff

       has a disability within the meaning of the ADA.

102.   Plaintiff’s disabilities under the ADA are qualified, meaning that, with reasonable

       accommodation, she can perform the essential functions and duties of her job.

103.   Section 12203(a) of the ADA makes it illegal for anyone to, “discriminate against any

       individual because such individual has opposed any act or practice made unlawful by

       this chapter”

104.   Plaintiff consistently opposed the retaliation and push back she received for attempting

       to take reasonable time off because of her disability by, among other things,

       consistently reporting this unequal treatment and retaliation to Defendant.

105.   Moreover, Section 12203(b) of the ADA makes it, “…unlawful to coerce, intimidate,

       threaten, or interfere with any individual in the exercise or enjoyment of, or on account

       of his or her having exercised or enjoyed…”

106.   As more thoroughly outlined in the statement of facts, Defendant interfered with

       Plaintiff’s ability to exercise rights under the ADA and the enjoyment of those rights

       when, including, but not limited to:

         a. Defendant began unequally and unfairly scrutinizing Plaintiff’s work only after
            she requested time off for her disability;
         b. Defendant delayed submitting Plaintiff’s short-term disability paperwork;
         c. Defendant alleged that Plaintiff had to resign in order to receive her short-term
            disability benefits;
         d. Defendant attempted to make Plaintiff return to work early despite it contradicting
            her doctor’s orders;


                                                14
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                   PageID.15       Page 15 of 39



          e. Defendant told Plaintiff that she must find a replacement or be at work, even
             though Plaintiff’s physician had ordered her off of work;
          f. Defendant purposely did not put Plaintiff on the schedule when she was healthy
             and ready to return to work;
          g. Defendant tasked Plaintiff to train employees with less experience who made
             more or as much as Plaintiff; and
          h. Other instances to be revealed during discovery.

107.    Defendant’s unlawful employment practices were done intentionally, with malice,

        or with reckless indifference to Plaintiff’s rights.

108.    But for Defendant’s illegal discrimination, Plaintiff would not have been damaged nor

        constructively discharged.

109.    As a direct and direct and proximate result of Defendant’s discriminatory actions,

        Plaintiff has suffered losses in compensation, earning capacity, humiliation, mental

        anguish, and emotional distress.

110.    As a result of those actions and consequent harms, Plaintiff has suffered such damages

        in an amount to be proven at trial.

111.    Plaintiff requests relief as described in the Prayer for Relief below.

                              COUNT IV
       INTERFERENCE AND RETALIATION IN VIOLATION OF THE PWDCRA

112.     Plaintiff incorporates by reference the allegations set forth above as if alleged herein.

113.     At all material times, Plaintiff was an employee, and Defendant was an employer,

        covered by and within the meaning of the PWDCRA.

114.    A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

        Anita Sanders had the ability to undertake or recommend tangible decisions affecting

        Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

        throughout this complaint.



                                                 15
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                PageID.16      Page 16 of 39



115.   Plaintiff has a disability within the meaning of the PWDCRA.

116.   Plaintiff’s disability is qualified, meaning that, with reasonable accommodation, she can

       perform the essential functions and duties of his job.

117.   MCL 37.1602(a) makes it illegal to “[r]etaliate or discriminate against a person because

       the person has opposed a violation of this act.”

118.   Plaintiff consistently opposed the retaliation and push back she received for attempting

       to take reasonable time off because of her disability by, among other things,

       consistently reporting this unequal treatment and retaliation to Defendant and

       continually following up with HR regarding her time off. However, this only led to

       further retaliation.

119.   Moreover, MCL 37.1602(f) makes it illegal to, [c]oerce, intimidate, threaten, or

       interfere with any person in the exercise or enjoyment of… any right granted or

       protected by article 5.”

120.   As more thoroughly outlined in the statement of facts, Defendant interfered with

       Plaintiff’s ability to exercise rights under the ADA and the enjoyment of those rights

       when, including, but not limited to:

         a. Defendant began unequally and unfairly scrutinizing Plaintiff’s work only after
            she requested time off for her disability;
         b. Defendant delayed submitting Plaintiff’s short-term disability paperwork;
         c. Defendant alleged that Plaintiff had to resign in order to receive her short-term
            disability benefits;
         d. Defendant attempted to make Plaintiff return to work early despite it contradicting
            her doctor’s orders;
         e. Defendant told Plaintiff that she must find a replacement or be at work, even
            though Plaintiff’s physician had ordered her off of work;
         f. Defendant purposely did not put Plaintiff on the schedule when she was healthy
            and ready to return to work;
         g. Defendant tasked Plaintiff to train employees with less experience who made
            more or as much as Plaintiff; and


                                              16
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.17       Page 17 of 39



         h. Other instances to be revealed during discovery.

121.   Defendant’s unlawful employment practices were done intentionally, with malice,

       or with reckless indifference to Plaintiff’s rights.

122.   But for Defendant’s illegal discrimination, Plaintiff would not have been damaged nor

       constructively discharged.

123.   As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

       suffered losses in compensation, earning capacity, humiliation, mental anguish, and

       emotional distress.

124.   As a result of those actions and consequent harms, Plaintiff has suffered such damages

       in an amount to be proven at trial.

125.   Plaintiff requests relief as described in the Prayer for Relief below.

                            COUNT V
 INTERFERENCE/RETALIATION AND DISCRIMINATION IN VIOLATION OF THE
      FAMILY AND MEDICAL LEAVE ACT, 29 U.S. 2601, et seq. (“FMLA”)

126.   Plaintiff incorporates by reference all allegations in the proceeding paragraphs.

127.   At all material times, Defendant was an employer and Plaintiff an employee, covered

       by, and within the meaning of the FMLA.

128.   A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

       Anita Sanders had the ability to undertake or recommend tangible decisions affecting

       Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

       throughout this complaint.

129.   Plaintiff has worked for Defendant for over a year.




                                                17
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                   PageID.18       Page 18 of 39



130.   Nearly every time Plaintiff’s physician ordered her out of work to because of a serious

       medical condition or treatment to her disability, and as a result, take FMLA leave,

       Plaintiff notified Defendant with as much notice as her health would permit.

131.   As a result, Defendant had actual and constructive notice that Plaintiff needed and

       qualified for FMLA leave.

132.   29 U.S. 2615(a)(1), makes it, “unlawful for any employer to interfere with, restrain, or

       deny the exercise of or the attempt to exercise, any right provided under this title…”

133.   As alleged in the statement of facts, Defendant routinely deny, or at the very least,

       restrain or interfere with Plaintiff’s ability to take leave to treat her serious health

       conditions.

134.   Moreover, 29 U.S. 2615(a)(2), makes it, “unlawful for any employer to discharge or in

       any other manner discriminate against any individual for opposing any practice made

       unlawful by this title…”

135.   As alleged in the statement of facts, Defendant maintained a practice of discriminating

       against Plaintiff for taking FMLA leave, at one point, attempting to trick Plaintiff into

       signing discharge papers, and ultimately leading to Plaintiff’s constructive discharge.

136.   In further violation of the FMLA, Defendant did not take proper safeguards to ensure

       Plaintiff’s medical records were separate and confidential.

137.   Plaintiff’s medical conditions and diagnoses were common knowledge to Plaintiff’s co-

       workers adding to the intimidating and embarrassing working environment.

138.   Defendant’s unlawful employment practices were done intentionally, with malice,

       or with reckless indifference to Plaintiff’s rights.




                                                18
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.19       Page 19 of 39



139.   But for Defendant’s illegal discrimination, Plaintiff would not have been damaged nor

       constructively discharged.

140.   As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

       suffered losses in compensation, earning capacity, humiliation, mental anguish, and

       emotional distress.

141.   As a result of those actions and consequent harms, Plaintiff has suffered such damages

       in an amount to be proven at trial.

142.   Plaintiff requests relief as described in the Prayer for Relief below.

                             COUNT VI
           FAILURE TO ACCOMMODATE IN VIOLATION OF THE ADA

143.   Plaintiff incorporates by reference all allegations in the proceeding paragraphs.

144.   At all material times, Plaintiff was an employee, and Defendant was an employer,

       covered by and within the meaning of the ADA, 42 U.S.C. §§§ 12111 (4) 12111(2);

       12111(5).

145.   A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

       Anita Sanders had the ability to undertake or recommend tangible decisions affecting

       Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

       throughout this complaint.

146.   Plaintiff has a disability within the meaning of the ADA, 42 U.S.C. § 12102.

147.   Plaintiff’s disabilities under the ADA are qualified, meaning that, with reasonable

       accommodation, she can perform the essential functions and duties of her job.

148.   Plaintiff notified Defendant, in writing and verbally, that she needed an accommodation

       to enable her to perform the specific requirements of the job.



                                                19
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                   PageID.20      Page 20 of 39



149.   Plaintiff’s requested accommodation, including but not limited to allowing Plaintiff to

       not work on occasion, as ordered by her physician.

150.   The ADA, 42 U.S.C. §12112, prohibits an employer from discriminating against an

       employee on the basis of disability.

151.   Defendant violated the ADA, 42 U.S.C. §12112, when it engaged in the following,

       including but not limited to: demanding that Plaintiff find a replacement for her own

       shift if her physician says she is too ill to work, demand Plaintiff work despite her

       physician’s orders, continuing to demean and scrutinize Plaintiff’s work with

       knowledge that that action has a direct and adverse effect on Plaintiff’s health, not

       allowing Plaintiff to leave work to go to the emergency room and making her wait until

       after her shift instead, etc.

152.   Defendant’s said unlawful employment practices were done intentionally, with

       malice, or with reckless indifference to Plaintiff’s rights.

153.   Plaintiff requests relief as described in the Prayer for Relief below.

                           COUNT VII
        FAILURE TO ACCOMMODATE IN VIOLATION OF THE PWDCRA

154.   Plaintiff incorporates by reference all allegations in the proceeding paragraphs.\

155.   At all material times, Plaintiff was an employee, and Defendant was an employer,

       covered by and within the meaning of the PWDCRA, MCL 37.1201 et seq.

156.   A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

       Anita Sanders had the ability to undertake or recommend tangible decisions affecting

       Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

       throughout this complaint.



                                                20
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                   PageID.21   Page 21 of 39



157.   Plaintiff has a disability within the meaning of the PWDCRA, MCL 37.1103(e).

158.   Plaintiff’s disabilities under the PWDCRA are qualified, meaning that, with

       reasonable accommodation, she can perform the essential functions and duties of her

       job.

159.   Plaintiff notified Defendant, in writing and verbally, that she needed an accommodation

       to enable her to perform the specific requirements of the job.

160.   Plaintiff’s requested accommodation, including but not limited to allowing Plaintiff to

       not work on occasion, as ordered by her physician.

161.   The PWDCRA, MCL § 37.1202, prohibits an employer from discriminating against an

       employee on the basis of disability.

162.   Defendant violated the PWDCRA, MCL § 37.1202(1)(g), when it engaged in the

       following, including but not limited to: demanding that Plaintiff find a replacement for

       her own shift when her physician ordered that she was too ill to work; demanding that

       Plaintiff work despite her physician’s orders; continuing to demean and scrutinize

       Plaintiff’s work with knowledge that said action had a direct and adverse effect on

       Plaintiff’s health; and not allowing Plaintiff to leave work to go to the emergency room

       and making her wait to leave until after her shift.

163.   Defendant’s said unlawful employment practices were done intentionally, with

       malice, or with reckless indifference to Plaintiff’s rights.

164.   Plaintiff requests relief as described in the Prayer for Relief below.

                             COUNT VIII
 HOSTILE WORKPLACE ENVIRONMENT IN VIOLATION OF TITLE VII OF THE
       CIVIL RIGHTS ACT OF 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”)

165.   Plaintiff incorporates by reference all allegations in the proceeding paragraphs.

                                               21
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.22       Page 22 of 39



166.   At all material times, Plaintiff was an employee and Defendant was an employer

       covered by, and within the meaning of Title VII.

167.   A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

       Anita Sanders had the ability to undertake or recommend tangible decisions affecting

       Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

       throughout this complaint.

168.   Defendant’s conduct, as alleged herein, violated Title VII, which makes it unlawful to

       create a work environment that a reasonable person would consider intimidating,

       hostile, or abusive.

169.   Defendant intentionally created an environment, more fully laid out in the statement of

       facts and herein the complaint, in which Plaintiff was made to choose between her

       health and her ability to financially support herself.

170.   Moreover, as a result of a manipulative scheme Defendant implemented to

       systematically force certain employees that matched Plaintiff’s description to either quit

       or be fired, further intensified the anxiety filled, intimidating, and hostile work place

       environment.

171.   Finally, Defendant and all of Plaintiff’s co-workers knew specifically of Plaintiff’s

       serious medical conditions and how those conditions were triggered and even

       exasperated by stressful working conditions. However, when work caused Plaintiff’s

       symptoms to appear, that was when Defendant’s agents would retaliate the most (e.g.,

       by attempting to trick Plaintiff into signing resignation papers to receive her FMLA and

       short-term disability).




                                                22
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                   PageID.23     Page 23 of 39



172.     This type of conduct was intended to, and did interfere with Plaintiff’s employment, and

         created an intimidating, hostile, or offensive work environment, as alleged in the

         statement of facts.

173.     Defendant’s hostile work environment was culminated intentionally, with malice, or

         with reckless indifference to Plaintiff’s rights.

174.     But for Defendant’s illegal discrimination and retaliation, and the environment that that

         discrimination and retaliation created, Plaintiff would not have been damaged nor

         constructively discharged.

175.     As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

         suffered losses in compensation, earning capacity, humiliation, mental anguish, and

         emotional distress.

176.     As a result of those actions and consequent harms, Plaintiff has suffered such damages

         in an amount to be proven at trial.

177.     Plaintiff requests relief as described in the Prayer for Relief below.



                                COUNT IX
       HOSTILE WORKPLACE ENVIRONMENT IN VIOLATION OF THE ELLIOT-
            LARSEN CIVIL RIGHTS ACT, MCL 37.2101, et seq. (“ELCRA”)

178.     Plaintiff incorporates by reference all allegations in the proceeding paragraphs.

179.     At all material times, Plaintiff was an employee, and Defendant was an employer

         covered by, and within the meaning of the ELCRA.

180.     A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

         Anita Sanders had the ability to undertake or recommend tangible decisions affecting



                                                  23
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.24       Page 24 of 39



       Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

       throughout this complaint.

181.   Defendant’s conduct, as alleged herein, violated the ELCRA, which makes it unlawful

       to create a work environment that a reasonable person would consider intimidating,

       hostile, or abusive.

182.   Defendant intentionally created an environment, more fully laid out in the statement of

       facts and herein the complaint, in which Plaintiff was made to choose between her

       health and her ability to financially support herself.

183.   Moreover, as a result of a manipulative scheme Defendant implemented to

       systematically force certain employees that matched Plaintiff’s description to either quit

       or be fired, further intensified the anxiety filled, intimidating, and hostile work place

       environment.

184.   Finally, Defendant and all of Plaintiff’s co-workers knew specifically of Plaintiff’s

       serious medical conditions and how those conditions were triggered and even

       exasperated by stressful working conditions. However, when work caused Plaintiff’s

       symptoms to appear, that was when Defendant’s agents would retaliate the most (e.g.,

       by attempting to trick Plaintiff into signing resignation papers to receive her FMLA and

       short-term disability benefits).

185.   This type of conduct was intended to, and did interfere with Plaintiff’s employment, and

       created an intimidating, hostile, or offensive work environment, as alleged in the

       statement of facts.

186.   Defendant’s hostile work environment was culminated intentionally, with malice, or

       with reckless indifference to Plaintiff’s rights.


                                                24
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                     PageID.25      Page 25 of 39



 187.    But for Defendant’s illegal discrimination and retaliation, and the environment that that

         discrimination and retaliation created, Plaintiff would not have been damaged nor

         constructively discharged.

 188.    As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

         suffered losses in compensation, earning capacity, humiliation, mental anguish, and

         emotional distress.

 189.    As a result of those actions and consequent harms, Plaintiff has suffered such damages

         in an amount to be proven at trial.

190.    Plaintiff requests relief as described in the Prayer for Relief below.

                                          COUNT X
 DISCRIMINATION ON THE BASIS OF PLAINTIFF’S SEX IN VIOLATION OF TITLE
                                               VII
 191.  Plaintiff incorporates by reference all allegations in the proceeding paragraphs.

 192.    At all material times, Plaintiff was an employee and Defendant was an employer

         covered by, and within the meaning of Title VII.

193.    A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

        Anita Sanders had the ability to undertake or recommend tangible decisions affecting

        Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

        throughout this complaint.

 194.    Defendant’s conduct, as alleged herein, violated Title VII, which makes it unlawful to

         harass or discriminate an employee on the basis of their sex.

 195.    Plaintiff is a woman, and accordingly, is a member of a protected class.

 196.    Plaintiff was subjected to conduct on the basis of her status as a member of this

         protected class including but not limited to the following:



                                                  25
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                 PageID.26     Page 26 of 39



         a. Plaintiff was consistently subjected to mistreatment and had her work scrutinized
            excessively, unlike male employees;
         b. Defendant and its agents subjected Plaintiff to its systematic practice of promising
            raises and bonuses but not fulfilling said promise, and when the employee
            pursued these contractual promises, Defendant would retaliate against the
            employee until the employee quit or was terminated – which practice was used
            primarily, if not exclusively, on black female employees;
         c. Upon information and belief, no man has ever been required to work against his
            doctor’s orders;
         d. Upon information and belief, Defendant did not attempt to force any male
            employees into singing discharge papers in order to receive short-term disability
            benefits;
         e. Upon information and belief, no male employee was retaliated against for
            requesting that disability paperwork be submitted;
         f. Defendant consistently strong-armed and bullied Plaintiff in ways that male
            workers were not; and
         g. Other instances to be revealed during discovery.

197.   Plaintiff notified Defendant and its agents of the unwelcomed conduct or

       communication by consistently informing Defendant and its agents of issues she was

       having with retaliation and the fact that she had never received her promised raises.

198.   However, Defendant failed to remedy the unwelcomed conduct.

199.   Defendant’s unlawful employment practices were done intentionally, with malice,

       or with reckless indifference to Plaintiff’s rights.

200.   But for Defendant’s illegal discrimination, Plaintiff would not have been damaged nor

       constructively discharged.

201.   As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

       suffered losses in compensation, earning capacity, humiliation, mental anguish, and

       emotional distress.

202.   As a result of those actions and consequent harms, Plaintiff has suffered such damages

       in an amount to be proven at trial.

203.   Plaintiff requests relief as described in the Prayer for Relief below.


                                               26
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                   PageID.27       Page 27 of 39



                              COUNT XI
       DISCRIMINATION ON THE BASIS OF PLAINTIFF’S SEX & GENDER IN
                       VIOLATION OF THE ELCRA

204.    Plaintiff incorporates by reference all allegations in the proceeding paragraphs.

205.    At all material times, Plaintiff was an employee, and Defendant was an employer

        covered by, and within the meaning of, the ELCRA.

206.    A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

        Anita Sanders had the ability to undertake or recommend tangible decisions affecting

        Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

        throughout this complaint.

207.    Defendant’s conduct, as alleged herein, violated the ELCRA, which makes it unlawful

        to discriminate against an employee on the basis of that employee’s membership in a

        protected class.

208.    Plaintiff is a woman, and accordingly, is a member of a protected class.

209.    Plaintiff was subjected to conduct on the basis of her status as a member of this

        protected class including but not limited to:

          a. Plaintiff was consistently subjected to mistreatment and had her work scrutinized
             excessively, unlike male employees;
          b. Defendant and its agents subjected Plaintiff to its systematic practice of promising
             raises and bonuses but not fulfilling said promise, and when the employee
             pursued these contractual promises, Defendant would retaliate against the
             employee until the employee quit or was terminated – which practice was used
             primarily, if not exclusively, on black female employees;
          c. Upon information and belief, no man has ever been required to work against his
             doctor’s orders;
          d. Upon information and belief, Defendant did not attempt to force any male
             employees into singing discharge papers in order to receive short-term disability
             benefits;
          e. Upon information and belief, no male employee was retaliated against for
             requesting that disability paperwork be submitted;



                                                 27
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                 PageID.28     Page 28 of 39



         f. Defendant consistently strong-armed and bullied Plaintiff in ways that male
            workers were not; and
         g. Other instances to be revealed during discovery.

210.   Plaintiff notified Defendant and its agents of the unwelcomed conduct or

       communication by consistently informing Defendant and its agents of issues she was

       having with retaliation and the fact that she had never received her promised raises.

211.   However, Defendant failed to remedy the unwelcomed conduct.

212.   Defendant’s unlawful employment practices were done intentionally, with malice,

       or with reckless indifference to Plaintiff’s rights.

213.   But for Defendant’s illegal discrimination, Plaintiff would not have been damaged nor

       constructively discharged.

214.   As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

       suffered losses in compensation, earning capacity, humiliation, mental anguish, and

       emotional distress.

215.   As a result of those actions and consequent harms, Plaintiff has suffered such damages

       in an amount to be proven at trial.

216.   Plaintiff requests relief as described in the Prayer for Relief below.

                             COUNT XII
 DISCRIMINATION ON THE BASIS OF PLAINTIFF’S AGE IN VIOLATION OF THE
                              ELCRA

217.   Plaintiff incorporates by reference all allegations in the proceeding paragraphs.

218.   At all material times, Plaintiff was an employee, and Defendant her employer covered

       by, and within the meaning of the ELCRA.

219.   A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

       Anita Sanders had the ability to undertake or recommend tangible decisions affecting


                                               28
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.29       Page 29 of 39



       Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

       throughout this complaint.

220.   Plaintiff is a member of a protected class per the ELCRA because she was born on

       March 31, 1976 and is 42 years old.

221.   Defendant’s conduct, as alleged herein, violated the ELCRA, which makes it unlawful

       to discriminate against an employee on the basis of their age.

222.   Defendant violated the ELCRA when, among other things laid out herein and in the

       statement of facts, it attempted to have Plaintiff terminated or force her to resign and fill

       her position with a younger, healthier employee.

223.   Plaintiff, like the other older employees, did not receive the same internal support that

       younger, less costly, and presumably healthier employees received.

224.   Defendant’s unlawful employment practices were done intentionally, with malice,

       or with reckless indifference to Plaintiff’s rights.

225.   Further, upon information and belief, the raise structure that Plaintiff was informed of

       the month before she was constructively discharged has a disparate impact upon older

       employees.

226.   Plaintiff notified Defendant of the unwelcome conduct and communications. However,

       Defendant failed to remedy the same.

227.   As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

       suffered losses in compensation, earning capacity, humiliation, mental anguish, and

       emotional distress.

228.   As a result of those actions and consequent harms, Plaintiff has suffered such damages

       in an amount to be proven at trial.


                                                29
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.30       Page 30 of 39



229.   Plaintiff requests relief as described in the Prayer for Relief below.

                            COUNT XIII
DISCRIMINATION ON THE BASIS OF PLAINTIFF’S RACE IN VIOLATION OF THE
                              ELCRA

230.   Plaintiff incorporates by reference all allegations in the proceeding paragraphs.

231.   At all material times, Plaintiff was an employee, and Defendant was an employer

       covered by, and within the meaning of, the ELCRA.

232.   A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

       Anita Sanders had the ability to undertake or recommend tangible decisions affecting

       Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

       throughout this complaint.

233.   Plaintiff is a black woman of African-American decent, and accordingly, she is a

       member of a protected class per the ELCRA.

234.   Defendant’s conduct, as alleged herein, violated the ELCRA which makes it unlawful to

       discriminate or harass an employee on the basis of that employee’s membership in a

       protected class.

235.   Defendant violated the ELCRA when, among other things laid out herein and in the

       statement of facts, it attempted to have Plaintiff terminated or to make the work

       environment so intolerable that Plaintiff would be forced to resign.

236.   Upon information and belief, Defendant’s discriminatory practices were used only with

       black female employees, including that Plaintiff was paid the same or less per hour than

       new, white employees with less or experience whom Plaintiff was forced to train.

237.   Plaintiff notified Defendant and its agents of the unwelcome communication and

       conduct. However, Defendant failed to remedy unlawful practices.


                                                30
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.31       Page 31 of 39



238.   Defendant’s unlawful employment practices were done intentionally, with malice,

       or with reckless indifference to Plaintiff’s rights.

239.   But for Defendant’s illegal discrimination, Plaintiff would not have been damaged nor

       constructively discharged.

240.   As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

       suffered losses in compensation, earning capacity, humiliation, mental anguish, and

       emotional distress.

241.   As a result of those actions and consequent harms, Plaintiff has suffered such damages

       in an amount to be proven at trial.

242.   Plaintiff requests relief as described in the Prayer for Relief below.

                                 COUNT XIV
                   RETALIATION IN VIOLATION OF THE ELCRA

243.   Plaintiff incorporates by reference all allegations in the proceeding paragraphs.

244.   At all material times, Plaintiff was an employee, and Defendant was an employer

       covered by, and within the meaning of, the ELCRA.

245.   A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

       Anita Sanders had the ability to undertake or recommend tangible decisions affecting

       Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

       throughout this complaint.

246.   Defendant’s conduct, as alleged herein, violated M.C.L 37.2701(a), which makes it

       unlawful to “[r]etaliate or discriminate against a person because the person has opposed

       a violation of this act…”

247.   Plaintiff was retaliated against, including, but not limited to:



                                                31
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.32       Page 32 of 39



         a. When she consistently opposed the unequal treatment and scrutiny she received

             compared to other white and male employees;

         b. The manipulative firing by Defendant when it came to black females;

         c. The fact that Plaintiff was being retaliated against with extra delay for attempting

             to have Defendant submit paperwork for her short-term disability; and

         d. The fact that Plaintiff made less and/or the same amount of money as newly hired

             white and/or male employees with less experience and presumably less skill, and

             Plaintiff was asked to train these individuals.

248.   Defendant, through its employees, had knowledge that Plaintiff engaged in protected

       behavior, because Plaintiff consistently, verbally attested to bad actions and even filed

       multiple grievances.

249.   After Plaintiff engaged in protected activity, Defendant and its agents thereafter

       harassed Plaintiff and took several adverse employment actions against her because of

       that activity, as alleged in the statement of facts and herein, subjecting Plaintiff to

       severe or pervasive retaliatory harassment, including but not limited to:

         a. Creating an atmosphere of unworkable hostility at Plaintiff’s workplace;
         b. Telling Plaintiff, seventeen months after she was promised a raise, of a new raise
            structure for which she did not qualify;
         c. Being forced to work despite the fact that her doctor ordered her not to work;
         d. Purposely being left off of the schedule when her doctor reinstated her to work;
         e. Being constructively discharged; and
         f. Other instances to be discovered.

250.   Plaintiff notified Defendant and its agents of the unwelcomed conduct and/or

       communication, and Defendant failed to remedy it.

251.   Defendant’s unlawful employment practices were done intentionally, with malice,

       or with reckless indifference to Plaintiff’s rights.


                                                32
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.33       Page 33 of 39



252.   But for Defendant’s illegal discrimination, Plaintiff would not have been damaged nor

       constructively discharged.

253.   As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

       suffered losses in compensation, earning capacity, humiliation, mental anguish, and

       emotional distress.

254.   As a result of those actions and consequent harms, Plaintiff has suffered such damages

       in an amount to be proven at trial.

255.   Plaintiff requests relief as described in the Prayer for Relief below.

                               COUNT XV
              PAY DISCRIMINATION IN VIOLATION OF THE ELCRA

256.   Plaintiff incorporates by reference all allegations in the proceeding paragraphs.

257.   At all material times, Plaintiff was an employee, and Defendant was an employer

       covered by, and within the meaning of, the ELCRA.

258.   A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

       Anita Sanders had the ability to undertake or recommend tangible decisions affecting

       Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

       throughout this complaint.

259.   Plaintiff, who had medical assistance experience, was initially offered her position at

       the rate of $14.00 per hour.

260.   However, Defendant’s male and/or white employees with less or the same experience as

       Plaintiff made more than Plaintiff when they were initially hired.

261.   Plaintiff never received a raise throughout her employment with Defendant, despite

       never having received a negative review.



                                                33
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.34       Page 34 of 39



262.   Moreover, upon information and belief, Defendant pays similarly situated male

       employees $15.00 per hour.

263.   In failing to pay Plaintiff a wage equal to similarly situated employees, Defendant

       violated the ELCRA, MCL 37.2101 et seq., which makes it unlawful to pay employees

       of the opposite sex differently for equal work.

264.   As a proximate result of Defendant’s discriminatory actions, Plaintiff has suffered losses

       in compensation, earning capacity, humiliation, mental anguish, and emotional distress.

265.   As a result of those actions and consequent harms, Plaintiff has suffered such damages

       in an amount to be proven at trial.

266.   Plaintiff requests relief as described in the Prayer for Relief below.

                              COUNT XVI
          EQUAL PAY ACT – GENDER BASED WAGE DISCRIMINATION

267.   Plaintiff incorporates by reference all allegations in the preceding paragraphs as alleged

       herein.

268.   At all material times, Plaintiff was an employee, and Defendant was an employer,

       within the meaning of Federal Standard Labor Act, 29 USC 206, et seq (“FLSA”).

269.   A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

       Anita Sanders had the ability to undertake or recommend tangible decisions affecting

       Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

       throughout this complaint.

270.   Plaintiff, who had medical assistance experience, was initially offered her position at

       the rate of $14.00 per hour.




                                                34
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                 PageID.35     Page 35 of 39



271.   Defendant’s male employees with less experience made the same wage as Plaintiff at

       the time of their hiring.

272.   Plaintiff never received a raise throughout her employment with Defendant, despite

       never having received a negative review.

273.   Upon information and belief, the vast majority of similarly situated male employees,

       who worked the same length of employment as Plaintiff, received raises in their

       compensation.

274.   Moreover, upon information and belief, Defendant pays similarly situated male

       employees $15.00.

275.   In failing to pay Plaintiff a wage equal to other male managers, Defendant violated

       Section 6 of the Fair Labor Standards Act, 29 USC 206(d), which makes it unlawful to

       pay employees of the opposite sex differently for the same work.

276.   As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

       suffered losses in compensation, earning capacity, humiliation, mental anguish, and

       emotional distress.

277.   As a result of those actions and consequent harms, Plaintiff has suffered such damages

       in an amount to be proven at trial.

278.   Plaintiff requests relief as described in the Prayer for Relief below.

                                       COUNT XVII
                                   BREACH OF CONTRACT

279.   Plaintiff incorporates by reference all allegations in the proceeding paragraphs.

280.   Defendant, through its agents, promised Plaintiff a $2.00 raise once she had accrued six

       months of work experience.



                                               35
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                    PageID.36       Page 36 of 39



281.     A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

         Anita Sanders had the ability to undertake or recommend tangible decisions affecting

         Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

         throughout this complaint.

282.     Plaintiff accepted the job and remained in her position, despite the fact that she was

         taking an pay-cut to work with Defendant based upon the promise of this raise.

283.     Plaintiff relied on this raise, making long-term financial decisions which factored in this

         added income.

284.     Despite working well over six months, Plaintiff never received the agreed upon raise.

285.     Plaintiff was not informed until July of 2017, nearly seventeen months after she was

         initially promised the raise, that she did not qualify based upon criteria of which

         Plaintiff was never made aware.

286.     As a direct and proximate result of Defendant’s decision to deprive Plaintiff of her

         $2.00 raise, Plaintiff lost significant monetary damages and time in attempting to

         enforce the agreement.

287.      As a result of those actions and consequent harms, Plaintiff has suffered such damages

         in an amount to be proven at trial.

288.     Plaintiff requests relief as described in the Prayer for Relief below.

                              COUNT XVIII
       WRONGFUL DISCHARGE IN VIOLATION OF MICHIGAN PUBLIC POLICY

289.     Plaintiff incorporates by reference all allegations in the proceeding paragraphs.




                                                  36
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                          PageID.37   Page 37 of 39



290.    It is the longstanding public policy of the State of Michigan that there are three

        exceptions to the employment at-will doctrine, and an employee can be found to be

        liable for wrongful discharge, they are:

               (1) explicit legislative statements prohibiting the discharge,
               discipline or other adverse treatment of employees who act in
               accordance with a statutory right or duty;
               (2) where the alleged reason for the discharge was the failure or
               refusal of the employee to violate a law in the course or
               employment; and
               (3) where the reason for the discharge was the employee’s exercise
               of a right conferred by a well-established legislative enactment.2

291.    Plaintiff’s constructive discharge came as the result her fearing for her health as a result

        of Defendant’s unwillingness to grant her the right to take time off clearly, as conferred

        by well-established legislative enactments, specifically including, but not limited to, the

        FMLA, the ADA, the PWDCRA, and the public health code.

292.    Moreover, the FMLA, ADA, and PWDCRA have explicit language that prohibits the

        discharge, discipline, or other adverse treatment of Plaintiff. However, Defendant

        clearly retaliated against Plaintiff for attempting to protect her rights laid out in the

        statutes.

293.     As a result of Defendant’s actions, and consequent harms caused, Plaintiff has suffered

        such damages in an amount to be proven at trial.

294.    Plaintiff requests relief as described in the Prayer for Relief below.

                                COUNT XIX
       INVASION OF PRIVACY – INTRUSION UPON SECLUSION AND PUBLIC
                      DISCLOSURE OF PRIVATE FACTS

295.    Plaintiff incorporates by reference all allegations in the proceeding paragraphs.



2
       Suchodolski v. Mich. Consol. Gas Co., 412 Mich. 692, 695-96 (1982).

                                                    37
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                  PageID.38       Page 38 of 39



296.   Defendant, by and through its agents Ms. Sanders and Ms. McCarthy, consistently and

       routinely made Plaintiff’s medical information publicly available, and even worse, used

       this information against her.

297.   A respondeat superior relationship existed because Ikisha McCarthy, Diane Lewis, and

       Anita Sanders had the ability to undertake or recommend tangible decisions affecting

       Plaintiff and/or the authority to direct Plaintiff’s daily work activity, as alleged

       throughout this complaint.

298.   Defendant’s agents routinely discussed Plaintiff’s medical condition and issues with

       Plaintiff’s co-workers.

299.   Discussing Plaintiff’s most intimate health details would be highly offensive to a

       reasonable person, and the public has absolutely no legitimate concern over such

       information. As a result, the publication of said health information constitutes the tort of

       public disclosure of private facts.

300.   Moreover, Defendant’s agents received this information in a position of authority, and

       Plaintiff expected them to use this information to protect and help Plaintiff.

301.   Plaintiff’s medical history, records, and diagnoses are secret and private subjects that

       Plaintiff has a right to keep private. Defendant’s agents abused their authority in their

       professional capacity, and, as a result, the decision to publish this information

       constituted an intrusion upon seclusion.

302.   As a result of Defendant’s actions, and consequent harms caused, Plaintiff has suffered

       such damages in an amount to be proven at trial.

303.   Plaintiff requests relief as described in the Prayer for Relief below.




                                                38
Case 2:18-cv-14090-SJM-DRG ECF No. 1 filed 12/28/18                PageID.39      Page 39 of 39



                                   RELIEF REQUESTED

PLAINTIFF, BARBARA BUCKNER, respectfully requests that this Court enter judgment

against Defendant as follows:

   1. Compensatory damages in whatever amount to which Plaintiff is entitled;

   2. Exemplary damages in whatever amount which Plaintiff is entitled;

   3. An award of lost wages and the value of fringe benefits, past and future;

   4. An award of interest, costs, and reasonable attorney fees; and

   5. An order awarding whatever other equitable relief appears appropriate at the time of final

       judgment.

Dated: December 28, 2018

                                            Respectfully Submitted,

                                            /s/ Connor Gallagher _________
                                            Carla D. Aikens (P69530)
                                            Connor B. Gallagher (P82104)
                                            CARLA D. AIKENS, P.C.
                                            Attorneys for Plaintiff
                                            615 Griswold Ste. 709
                                            Detroit, MI 48226
                                            connor@aikenslawfirm.com




                                              39
